Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/14/2022, with respect to Claims 1 and 14 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn in view of the amendments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Keita Imai on 1/20/2022.
The application has been amended. The entire claim language was replaced by the following claim language:





Examiner’s Amendment) A measurement system, comprising:
an inspection device, having a stage on which a measurement object is placed, the stage is configured to move in a first direction and a second direction;
a motor that drives the stage to move in the first direction and the second direction 
an encoder mounted to the motor;
a control device, comprising a processor;
a measurement device, having a buffer and measuring the measurement object in every first period to obtain measurement values, wherein the [[and]] measurement values are temporarily stored in the buffer,
wherein the measurement device transmits the measurement values stored in the buffer and first additional information, including information of [[the]]a number of the measurement values, to the control device by using first frames transmitted at every second period, the second period is longer than the first period, and
the control device uses the first additional information to generate first time series data in which the measurement values are arranged in time series; and
a drive device configured to drive the motor to change a relative position between the measurement device and the measurement object, the drive device is controlled by the control device, 
wherein the drive device has a function of acquiring  a rotation position of the motor based on an output signal from the encoder in every third period to obtain position values that are temporarily stored in a buffer of the drive device,
uses second frames that are transmitted in every fourth period longer than the third period to transmit the position values that are stored in the buffer of the drive device and second additional information including information of [[the]]a number of the position values to the control device, and
the control device uses the second additional information to generate second time series data in which the position values are arranged in time series.
2. (original) The measurement system according to claim 1, wherein the first additional information further comprises identification numbers of the first frames.
3. (previously presented) The measurement system according to claim 1, wherein the control device computes time information from a timer of the control device and a timer of the measurement device, wherein the time information includes times at which the measurement device obtains the measurement values based on the first period and which is indicated by the timer of the measurement device and reception times of the first frames which is indicated by the timer of the measurement device,
computes differences between the reception times of the first frames and reception timings that are references of the first frames by a count value of the timer of the control device and a count value of the timer of the measurement device, and
corrects the computed time information with the differences.
4. (previously presented) The measurement system according to claim 2, wherein the control device computes time information from a timer of the control device and a timer of the 
computes differences between the reception times of the first frames and reception timings that are references of the first frames by a count value of the timer of the control device and a count value of the timer of the measurement device, and
corrects the computed time information with the differences.
5. (cancelled) 
6. (cancelled) 
7. (cancelled) 
8. (Examiner’s Amendment) The measurement system according to claim 1, wherein the control device generates a profile showing a correspondence relationship in time series between the measurement values and the position values based on the first time series data and the second time series data.
9. (cancelled)
10. (original) The measurement system according to claim 8, wherein the control device performs a data interpolation process on each of the first time series data and the second time series data, and
uses the interpolated first time series data and the interpolated second time series data to generate the profile.
11. (cancelled)
12. (original) The measurement system according to claim 10, wherein the measurement device provides an instruction of a data interpolation method for the first time series data to the control device.
13. (cancelled) 
14. (Examiner’s Amendment) A method for a measurement system, including a control device comprising a processor; an inspection device, having a stage on which a measurement object is placed, the stage is configured to move in a first direction and a second direction; a motor that drives the stage to move in the first direction and the second direction an encoder mounted to the motor; a measurement device having a buffer; and a drive device configured to drive the motor to change a relative position between the measurement device and the measurement object, the drive device 
measuring the measurement object in every first period to obtain measurement values, wherein the [[and]] measurement values are temporarily stored in the buffer;
transmitting, by the measurement device, the measurement values stored in the buffer and additional information including information of [[the]]a number of the measurement values to the control device using first frames transmitted at every second period, the second period 
generating, by the control device, time series data in which the measurement values are arranged in time series by using the additional information; and
 driving the motor, a relative position  the drive device is controlled by the control device,
wherein the drive device has a function of acquiring  a rotation position of the motor based on an output signal from the encoder in every third period to obtain position values that are temporarily stored in a buffer of the drive device, 
uses second frames that are transmitted in every fourth period longer than the third period to transmit the position values that are stored in the buffer of the drive device and second additional information including information of the number of the position values to the control device; and
using, by the control device, the second additional information to generate second time series data in which the position values are arranged in time series.
15. (original) The method according to claim 14, wherein the first additional information further comprises identification numbers of the first frames.
16. (previously presented) The method according to claim 14, further comprising:
computing, by the control device, time information from a timer of the control device and a timer of the measurement device, wherein the time information includes times at which the measurement device obtains the measurement values based on the first period and which is indicated by the timer of the measurement device and reception times of the first frames which is indicated by the timer of the measurement device,
computing differences between the reception times of the first frames and reception timings that are references of the first frames by a count value of the timer of the control device and a count value of the timer of the measurement device, and
correcting the computed time information with the differences.
17. (cancelled)
18. (Examiner’s Amendment) The method according to claim 16, further comprising:
generating, by the control device, a profile showing a correspondence relationship in time series between the measurement values and the position values based on the first time series data and the second time series data.
19. (original) The method according to claim 18, further comprising:
performing, by the control device, a data interpolation process on each of the first time series data and the second time series data, and
using, by the control device, the interpolated first time series data and the interpolated second time series data to generate the profile.
20. (previously presented) The method according to claim 18, further comprising:
providing, by the measurement device, an instruction of a data interpolation method for the first time series data to the control device.

Allowable Subject Matter
Claims 1-4, 8, 10, 12, 14-16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action.
In regards to the independent Claims 1 and 14, the teachings of Yoshiro and Yuo, combined, show all the elements of the claim except the drive device has a function of acquiring a rotation position of the motor based on an output signal from the encoder in every third period to obtain position values that are temporarily stored in a buffer of the drive device, uses second frames that are transmitted in every fourth period longer than the third period to transmit the position values that are stored in the buffer of the drive device and second additional information including information of a number of the position values to the control device, and the control device uses the second additional information to generate second time series data in which the position values are arranged in time series.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863